Citation Nr: 1426292	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-42 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, to include service in the Republic of Vietnam.  The Veteran died in March 1991, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that reopened the appellant's claim for service connection for the cause of the Veteran's death, but then denied the claim on the merits.  In January 2009, the appellant filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in September 2009, and the appellant filed a Substantive Appeal (VA Form 9) in November 2009.

In April 2011, the Board remanded the appellant's claim to reopen for additional development.  Subsequently, in May 2012, the Board reopened the appellant's claim and then remanded the claim for service connection for the cause of the Veteran's death for further development.  

A February 2013 Board decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, pursuant to a November 2013 Joint Motion for Remand, the Court issued an Order that vacated the Board's decision denying service connection for the cause of the Veteran's death, and remanded the claim to the Board for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand (JMR), the Board observes that further development is required prior to adjudicating the appellant's claim.

The appellant contends that the Veteran's carcinoma of the tongue was related to his exposure to Agent Orange during active service.  Specifically, she alleges that carcinoma of the tongue is considered a respiratory cancer, which is a presumptive condition for herbicide exposure.  The Veteran died on March [redacted], 1991, and the death certificate lists the cause of death as cardiac arrest due to carcinoma of the tongue.  

In June 2012, a VA examiner determined that the Veteran's fatal tongue cancer was not considered to be a presumptive disorder for herbicide exposure because it was not a form of respiratory cancer.  She stated that for VA compensation purposes, respiratory cancer was defined as cancer of the larynx, trachea, lungs, or bronchus.  However, the tongue was part of the oropharynx, and cancer of the base of the tongue was considered to be an oropharyngeal cancer instead of a respiratory cancer.  She further indicated that tongue cancer was a digestive system cancer, which was not a presumptive disorder for herbicide exposure, and found that the appellant had confused the respiratory tract with respiratory cancer.  The June 2012 VA examiner also cited "Veterans and Agent Orange: Update 2010" from the National Academies Press, a report which had concluded that taken in combination with the previously reviewed medical literature, the data were not sufficient to suggest an association of oral, nasal, or pharyngeal cancers with the herbicides that had been sprayed in Vietnam.  Therefore, the examiner opined that the Veteran's fatal tongue cancer was not caused by or a result of his Agent Orange exposure, nor was it a presumptive disorder for herbicide exposure.  

It appears that the June 2012 VA examiner had concluded that the Veteran's fatal tongue cancer was not directly due to service, to include his Agent Orange exposure, based on the findings of the "Veterans and Agent Orange: Update 2010" report.  However, the November 2013 JMR indicates that "the June 2012 VA examiner's opinion does not discuss direct service connection," as it only considers whether carcinoma of the tongue is a presumptive disease for the purposes of presumptive service connection, and that "the Board should determine whether a medical opinion is warranted to discuss whether Appellant's [sic] carcinoma of the tongue is directly related to service."    

Given the evidence outlined above, it remains unclear to the Board whether the Veteran's carcinoma of the tongue was directly related to his period of service, to include his exposure to Agent Orange.  Therefore, the Board finds that the claims file should be returned to the June 2012 examiner, if available, in order to obtain an addendum opinion regarding whether the Veteran's carcinoma of the tongue was directly related to his period of service, to include exposure to Agent Orange.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the June 2012 VA examination, if available.  The examiner should once again review the claims file.  The examiner is asked to provide an opinion addressing the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's carcinoma of the tongue was directly related to his period of active service (to exclude Agent Orange exposure)?  

b) Is it at least as likely as not (50 percent or greater probability) that there was a direct correlation between the Veteran's carcinoma of the tongue and his in-service Agent Orange exposure?  

In making these assessments, the examiner is to consider medical testimony in other Board decisions which granted service connection for tongue cancer due to herbicide exposure, any medical treatise information submitted by the appellant, and any other pertinent medical data and/or medical literature, which may reasonably illuminate the medical analysis in the study of this case.  The examiner should explain the medical basis for all conclusions reached.  

If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



